Name: 2012/426/CFSP: Political and Security Committee Decision EUCAP NESTOR/1/2012 of 17Ã July 2012 concerning the appointment of the Head of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR)
 Type: Decision
 Subject Matter: Africa;  EU institutions and European civil service;  international affairs;  transport policy
 Date Published: 2012-07-25

 25.7.2012 EN Official Journal of the European Union L 198/16 POLITICAL AND SECURITY COMMITTEE DECISION EUCAP NESTOR/1/2012 of 17 July 2012 concerning the appointment of the Head of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (2012/426/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2012/389/CFSP of 16 July 2012 on the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) (1), and in particular Article 9(1) thereof, Whereas: (1) Pursuant to Article 9(1) of Decision 2012/389/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of political control and strategic direction of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR), including the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed the appointment of Mr Jacques LAUNAY as Head of Mission of EUCAP NESTOR from 17 July 2012, HAS ADOPTED THIS DECISION: Article 1 Mr Jacques LAUNAY is hereby appointed Head of the European Union Mission on Regional Maritime Capacity Building in the Horn of Africa (EUCAP NESTOR) from 17 July 2012. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 17 July 2012. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 187, 17.7.2012, p. 40.